Exhibit 10.94

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of      ,      ,
by and between Meade Instruments Corp., a Delaware corporation (the “Company”),
and      (“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Employee and to set forth
the terms and conditions of Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:

1. Term. The Company agrees to employ Employee and Employee hereby accepts such
employment, in accordance with the terms of this Agreement, commencing as of the
date hereof and continuing in effect until terminated pursuant to Section 5
hereof.

2. Services and Exclusivity of Services. So long as this Agreement shall
continue in effect, Employee shall devote Employee’s full business time, energy
and ability exclusively to the business, affairs and interests of the Company
and matters related thereto, shall use Employee’s best efforts and abilities to
promote the Company’s interests and shall perform the services contemplated by
this Agreement in accordance with policies established by and under the
direction of the Board of Directors and/or senior management of the Company.

Without the prior express written authorization of the Board, Employee shall
not, directly or indirectly, during the term of this Agreement render services
to any other person or firm for compensation or engage in any activity
competitive with or adverse to the Company’s business. Employee may serve as a
director or in any other capacity of any business enterprise or any nonprofit or
governmental entity or trade association, provided in each case that such
service is approved in advance of such service and in writing by the Board.
Notwithstanding the foregoing, Employee may make and manage personal business
investments of Employee’s choice and serve in any capacity with any civic,
educational or charitable organization without seeking the approval of the
Board, provided that such activities and services do not materially interfere or
conflict with the performance of the duties hereunder or create any conflict of
interest with such duties.

3. Duties and Responsibilities. Employee shall serve as the      of the Company
for the duration of this Agreement (subject to changes in title and
responsibility not materially inconsistent with the terms and conditions
hereof). In the performance of Employee’s duties, Employee shall report directly
to the CEO of the Company or such other senior member of management as the Board
of Directors may determine appropriate from time to time (“Reporting Person(s)”)
and shall be subject to the direction of such Reporting Person(s) and to such
limits on Employee’s authority as such Reporting Person(s) may from time to time
impose. During the term of this Agreement, Employee shall be based at the
Company’s principal executive offices in Orange County, California.

Employee agrees to observe and comply with the rules and regulations of the
Company and agrees to carry out and perform orders, directions and policies of
the Company and its Board as they may be, from time to time, stated either
orally or in writing. The Company agrees that the duties which may be assigned
to Employee shall be usual and customary duties of the office(s) or position(s)
to which Employee may from time to time be appointed or elected and shall not be
inconsistent with the provisions of the charter documents of the Company or
applicable law. Employee shall have such corporate power and authority as shall
reasonably be required to enable Employee to perform the duties required in any
office that may be held.



  4.   Compensation.

(a) Base Compensation. During the term of this Agreement, the Company agrees to
pay Employee a base salary at the rate of $    per year, payable in accordance
with the Company practices in effect from time to time (the “Base Salary”).

(b) Other Benefits. Employee shall also be entitled to all rights and benefits
for which Employee may otherwise be eligible under any applicable bonus plan
(including any Performance Share Award under the Company’s 1997 Stock Incentive
Plan), incentive agreement, participation or extra compensation plan, pension
plan, profit-sharing plan, life, medical, dental, disability, or insurance plan
(including, except as otherwise prohibited therein, the Company’s Employee Stock
Ownership Plan) or policy or other plan or benefit that the Company may provide
for Employee or (provided Employee is eligible to participate therein) for
employees of the Company generally, as from time to time in effect, during the
term of this Agreement.

(c) Periodic Review. The Reporting Person(s) may (in such Reporting Person(s)’
discretion) review Employee’s Base Salary and other benefits then being paid to
Employee approximately every twelve months. Following such review, the Company
may in its discretion modify (but shall not be required to modify) the Base
Salary or any other benefits paid to Employee during the term hereof.

(d) Perquisites. Employee shall be entitled to three weeks paid vacation each
twelve-month period, which shall accrue on a pro rata basis from the date
employment commences under this Agreement. Vacation time will continue to accrue
so long as Employee’s total accrued vacation does not exceed six weeks. Should
Employee’s accrued vacation time reach six weeks, Employee will cease to accrue
additional vacation until Employee’s accrued vacation time falls below this
level. All vacation time shall be subject to the plans, policies, programs and
practices as in effect generally with respect to other peer employees of the
Company.

5. Termination. This Agreement and all obligations hereunder (except the
obligations contained in Sections 7, 8, 9, 10, 11 and 12 (Confidential
Information, Inventions and Patents, Non-Competition, No Solicitation of
Customers, Noninterference with Employees and Assistance in Patent Applications)
which shall survive any termination hereunder) shall terminate upon the earliest
to occur of any of the following:

(a) Voluntary Termination. Employee’s employment shall terminate upon the
voluntary termination by Employee or retirement from the Company in accordance
with the normal retirement policies of the Company. In such instance, all
obligations hereunder to Employee (or Employee’s heirs or legal representatives)
shall cease, other than for payment of the sum of (i) Employee’s annual Base
Salary through the date of termination and (ii) any accrued vacation pay, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (i) and (ii) shall be hereinafter referred to as the “Accrued
Obligations”), which shall be paid to Employee or Employee’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days after the date
of termination or any earlier time required by applicable law.

(b) Death or Disability of Employee. Employee’s employment shall terminate upon
the death or Disability (as defined below) of Employee. In such instance, except
as set forth below, all obligations hereunder to Employee (or Employee’s heirs
or legal representatives) shall cease, other than for (i) payment of the sum of
the Accrued Obligations, which shall be paid to Employee or Employee’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days after the date
of termination or any earlier time required by applicable law; and (ii) payment
to Employee or Employee’s estate or beneficiary, as applicable, of any amount
due pursuant to the terms of any applicable benefit plan. For the purposes of
this Agreement, disability shall mean the absence of Employee performing
Employee’s duties with the Company on a full-time basis for a period of six
months, as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Employee or Employee’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

(c) Cause. The Company may terminate Employee’s employment and all of Employee’s
rights to receive Base Salary and any other benefits hereunder for Cause. For
purposes of this Agreement, the term “Cause” shall be defined as any of the
following; provided, however, that the Company must determine the presence of
such Cause in good faith:

(i) Willful misconduct by Employee, including, without limitation (A) Employee’s
material breach of any duties and responsibilities under this Agreement (other
than as a result of incapacity due to Employee’s disability), (B) Employee’s
commission of a material act of fraud upon the Company, or (C) Employee’s
immoderate use of alcoholic beverages or narcotics or other substance abuse. For
purposes of this paragraph, no act or failure to act on the part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith or without reasonable belief that Employee’s action or omission was in
the best interest of the Company;

(ii) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or any crime which
adversely affects the Company and/or its reputation in the community or which
involves moral turpitude or is punishable by imprisonment in the jurisdiction
involved;

(iii) Employee’s willful failure or refusal to perform Employee’s duties or
responsibilities under this Agreement or Employee’s violation of any duty of
loyalty to the Company or a breach of Employee’s fiduciary duties to the
Company; or

(iv) Employee’s intentional or threatened insubordination, intentional or
threatened work slow-down, actual or threatened extortion or coercion, or other
intentional action or inaction designed to cause harm to the Company or its
efficiency or that is counter to the best interests of the Company.

(d) Without Cause. Notwithstanding any other provision of this Section, the
Company may terminate Employee’s employment with the Company without cause at
any time, but in the event of such termination without cause, Employee shall be
entitled to receive payment equal to Employee’s then current monthly Base Salary
for a period of 12 months.

In addition to the 12 months of Base Salary set forth above, in the event of a
termination under this Section 5(d), Employee shall be entitled to receive an
amount equal to (i) one half (1/2) of Employee’s target bonus or incentive
compensation plan amount for the fiscal year in which the termination takes
place, and (ii) funds equal to the amount of the Company sponsored portion (HMO
level) of Employee’s group medical insurance coverage for Employee (and
Employee’s spouse and/or family, as in place immediately before notice of the
termination (up to HMO level only)), for a period of 12 months as governed by
the Consolidated Omnibus Budget Reconciliation Act of 1984, as amended
(“COBRA”), effective June 1, 2006. In connection with this subsection, the
Company will provide Employee with a COBRA notice, which will include the
insurance premium rate information for coverage for Employee under COBRA. In
order to receive such COBRA benefits, Employee must timely apply for and elect
such COBRA benefits. It will be Employee’s responsibility and obligation to pay
the applicable COBRA premium for such coverage. The aggregate value of all
payments to be made to Employee under this Section 5(d) shall be paid to
Employee in 12 equal monthly payments commencing the first month after the
termination of this Agreement.

(e) Good Reason. In the event Employee voluntarily terminates Employee’s
employment pursuant to Section 5(a) hereof, and such termination is made by
Employee for Good Reason (as defined below), then Employee shall be entitled to
receive payment equal to and on the same terms and conditions as that paid to
Employee under Section 5(d) hereof; provided, however, that before Employee may
terminate his or her employment pursuant to this Section 5(e), the Company shall
have 30 days after the receipt of written notice by Employee specifying (in
reasonable detail) the facts and circumstances for such Good Reason termination
and the corrective action Employee believes is required to remedy such action;
provided further, that such notice must be delivered in writing to the Reporting
Person(s) hereunder no later than 60 days after the initial existence of the
facts and circumstances giving rise to Employee’s notice of Good Reason
hereunder. For purposes of this Agreement “Good Reason” shall be defined as any
of the following:

(i) The material diminution of authority, duties or responsibilities of Employee
under this Agreement.

(ii) Any reduction by the Company to Employee’s Base Salary as in effect on the
date hereof or as the same may be increased or decreased from time-to-time (to
the extent such reduction (as a percent of salary) is not made equally to all
employees of a substantially equal level or position); provided, however, that
in no event shall the Company be able to reduce Employee’s Base Salary in excess
of 10% in any single fiscal year, regardless of whether or not such reduction is
made to all Employees of a substantially equal level or position.

(ii) The Company requiring Employee to be based at any office or location which
increases the distance from Employee’s home to the office or location by more
than 45 miles from the distance in effect at the beginning of the term of this
Agreement.

6. Business Expenses. During the term of this Agreement, to the extent that such
expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Employee promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other peer employees and incurred in the pursuit and furtherance
of the Company’s business and goodwill.

7. Confidential Information. Employee acknowledges that the nature of Employee’s
engagement by the Company is such that Employee shall have access to information
of a confidential nature which has great value to the Company and which
constitutes a substantial basis and foundation upon which the business of the
Company is based. Such information includes financial, manufacturing and
marketing data, techniques, processes, formulas, developmental or experimental
work, work in process, methods, trade secrets (including, without limitation,
customer lists and lists of customer sources), or any other secret or
confidential information relating to the products, services, customers, sales or
business affairs of the Company or any of its subsidiaries (the “Confidential
Information”). Employee acknowledges that the Confidential Information
constitutes trade secrets of the Company. Employee shall keep all such
Confidential Information in confidence during the term of this Agreement and at
any time thereafter and shall not disclose any of such Confidential Information
to any other person, except to the extent such disclosure is (i) necessary to
the performance of this Agreement and in furtherance of the Company’s best
interests, (ii) required by applicable law, (iii) lawfully obtainable from other
sources, or (iv) authorized by the Company. Upon termination of Employee’s
employment with the Company, Employee shall deliver to the Company all
documents, records, notebooks, work papers, and all similar material containing
any of the foregoing information, whether prepared by Employee, the Company or
anyone else.

8. Inventions and Patents. Except as may be limited by Section 2870 of the
California Labor Code, all inventions, designs, improvements, patents,
copyrights and discoveries conceived by Employee during the term of this
Agreement which are useful in or directly or indirectly related to the business
of the Company or to any experimental work carried on by the Company, shall be
the property of the Company. Employee will promptly and fully disclose to the
Company all such inventions, designs, improvements, patents, copyrights and
discoveries (whether developed individually or with other persons) and shall
take all steps necessary and reasonably required to assure the Company’s
ownership thereof and to assist the Company in protecting or defending the
Company’s proprietary rights therein.

Employee acknowledges hereby receipt of written notice from the Company pursuant
to California Labor Code Section 2872 that this Agreement (to the extent it
requires an assignment or offer to assign rights to any invention of Employee)
does not apply fully to an invention which qualifies fully under California
Labor Code Section 2870.

9. Non-Competition. Employee acknowledges that the Confidential Information
constitutes trade secrets of the Company, and Employee acknowledges that the
following is necessary to protect the Confidential Information: Employee agrees
that during the term of Employee’s employment, and for a period of 12 months
thereafter, Employee shall not, directly or indirectly, whether as an owner,
partner, shareholder, agent, employee, creditor, consultant, or otherwise,
promote, participate or engage in any activity or other business competitive
with the business of the Company or any of its subsidiaries in any jurisdiction
in which the Company or any of its subsidiaries operates at the time of such
termination if such activity or other business involves any use by the Employee
of any of the Confidential Information.

10. Non-Solicitation of Customers. Employee acknowledges that the Confidential
Information constitutes trade secrets of the Company, and Employee acknowledges
that the following is necessary to protect the Confidential Information:
Employee agrees that for a period of 12 months after the termination of
employment with the Company or any of its subsidiaries, Employee will not, on
behalf of Employee or on behalf of any other individual, association or entity,
call on any of the customers of the Company or any of its subsidiaries for the
purpose of soliciting or inducing any of such customers to acquire (or providing
to any of such customers) any product or service provided by the Company or any
of its subsidiaries, nor will Employee in any way, directly or indirectly, as
agent or otherwise, in any other manner solicit, influence or encourage such
customers to take away or to divert or direct their business to Employee or any
other person or entity by or with which Employee is employed, associated,
affiliated or otherwise related.

11. Noninterference with Employees. Employee acknowledges that the Confidential
Information constitutes trade secrets of the Company, and Employee acknowledges
that the following is necessary to protect the Confidential Information:
Employee agrees that during the term hereof and for a period of 12 months
thereafter, Employee will not, directly or indirectly, solicit any employee of
the Company or any of its subsidiaries to leave such employment.

12. Assistance in Patent Applications. Employee agrees to assist the Company in
obtaining United States or foreign letters patent and copyright registrations
covering inventions assigned hereunder to the Company and that Employee’s
obligation to assist the Company shall continue beyond the termination of
Employee’s employment but the Company shall compensate Employee at a reasonable
rate for time actually spent by Employee at the Company’s request with respect
to such assistance. If the Company is unable because of Employee’s mental or
physical incapacity or for any other reason to secure Employee’s signature to
apply for or to pursue any application for any United States or foreign letters
patent or copyright registrations covering inventions assigned to the Company,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in Employee’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Employee. Employee hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Employee now or hereafter may have for infringement of any
patent or copyright resulting from any such application for letters patent or
copyright registrations assigned hereunder to the Company. Employee will further
assist the Company in every way to enforce any copyrights or patents obtained
including, without limitation, testifying in any suit or proceeding involving
any of the copyrights or patents or executing any documents deemed necessary by
the Company, all without further consideration but at the expense of the
Company. If Employee is called upon to render such assistance after the
termination of Employee’s employment, then Employee shall be entitled to a fair
and reasonable per diem fee in addition to reimbursement of any expenses
incurred at the request of the Company.

13. Indemnity. In addition to any other separate agreement with the Company
concerning indemnification, to the fullest extent permitted by applicable law
and the bylaws of the Company, as from time to time in effect, the Company shall
indemnify Employee and hold Employee harmless for any acts or decisions made in
good faith while performing services for the Company, and the Company shall use
its best efforts to obtain coverage for Employee (provided the same may be
obtained at reasonable cost) under any liability insurance policy or policies
now in force or hereafter obtained during the term of this Agreement that cover
other officers of the Company having comparable or lesser status and
responsibility. To the same extent, the Company will pay and, subject to any
legal limitations, advance all expenses, including reasonable attorneys’ fees
and costs of court approved settlements, actually and necessarily incurred by
Employee in connection with the defense of any action, suit or proceeding and in
connection with any appeal thereon, which has been brought against Employee by
reason of Employee’s service as an officer or agent of the Company.

14. Remedies. The parties hereto agree that the services to be rendered by
Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Employee of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Employee hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Employee. This Section shall not be construed as a waiver of any
other rights or remedies which the Company may have for damages or otherwise.

15. Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.

16. Succession. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of Employee hereunder are personal and
otherwise not assignable.

17. Notices. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

Meade Instruments Corp.

6001 Oak Canyon

Irvine, California 92618

Phone: (949) 451-1450; Facsimile: (949) 451-1460

Attention: President

or at such other address as the Company may from time to time in writing
designate, and if to Employee at such address as Employee may from time to time
in writing designate. Each such notice or other communication shall be effective
(i) if given by telecommunication, when transmitted to the applicable number so
specified in (or pursuant to) this Section and a verification of receipt is
received, (ii) if given by mail, three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when actually delivered at such address.

18. Entire Agreement. This Agreement contains the entire agreement and final
understanding of the parties relating to the subject matters hereof and shall
supersede and replace any prior agreements (including, without limitation, any
prior employment agreements), undertakings, negotiations, commitments, and
practices relating to Employee’s employment with the Company, whether written or
oral. Except as contained herein, any representation, promise or agreement not
specifically included in this Agreement shall not be binding upon or enforceable
against either party. This Agreement is an integrated agreement.

19. Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.

20. Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.

21. Governing Law. This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
California without regard to conflicts of law doctrines All actions or
proceedings under or relating to this Agreement will be resolved in a state or
federal court located in Orange County, California; provided, however, that in
the Company’s discretion, such an action may be heard in some other place
designated by it if necessary to acquire jurisdiction over third persons so that
the dispute can be resolved in one action. Each party hereby (i) agrees to
submit to the exclusive jurisdiction of the federal and state courts located in
Orange County, California, (ii) agrees to appear in any such action, (iii)
consents to the exclusive jurisdiction of such courts and (iv) waives any
objections it might have as to exclusive venue in any such court. Service of
process may be made in any action, suit or proceeding by mailing or delivering a
copy of such process to a party at its address and in the manner set forth in
the Notice Section contained herein.

22. Waiver of Jury Trial.

THE COMPANY AND EMPLOYEE HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE EMPLOYMENT RELATIONSHIP BETWEEN THEM OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR SUCH RELATIONSHIP. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court or that relate to the subject matter of this
Agreement, including without limitation, contract claims, tort claims, breach of
duty claims, wrongful termination claims, claims for discharge in violation of
public policy, claims of discrimination and all other common law and statutory
claims, to the maximum extent permitted by law. The Company and Employee each
acknowledge that this waiver is a material inducement to enter into this
Agreement, that each has already relied on the waiver in entering into this
Agreement, and that each will continue to rely on the waiver in their related
future dealings. THE COMPANY AND EMPLOYEE FURTHER WARRANT AND REPRESENT THAT
EACH HAS HAD AN OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING SUCH
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT MODIFICATIONS TO OR EXTENSIONS OF THIS AGREEMENT. In the event
of arbitration or litigation, this Agreement may be filed as a written consent
to arbitration or to a trial by the court.

23. Arbitration. As a material inducement to enter into this Agreement, Employee
and the Company each hereby agree that any “Claims” or “Controversies” (as
defined below) arising out of or in respect to this Agreement (or its validity,
interpretation or enforcement), or Employee’s employment or termination, that
Employee may have against the Company or it officers, directors, employees, or
agents, in their capacity as such, or that the Company may have against
Employee, shall be resolved solely through binding arbitration. Employee and the
Company each hereby acknowledge that this agreement to arbitrate means that
Employee and the Company are relinquishing his/her/its rights to either a jury
trial or court trial for the resolution of any claims that Employee and the
Company may have against the other.

“Claims” or “Controversies” arising out of this Agreement or Employee’s
employment or termination means and includes all claims for breach of this
Agreement, harassment and/or discrimination (including sexual harassment and
harassment or discrimination based on race, color, religion, age, sex, sexual
orientation, ancestry, national origin, marital status, military service,
pregnancy, physical or mental disability, medical condition or any other
protected class or condition), breach of any contract or covenant (express or
implied), tort claims, wrongful termination, whistle-blowing and all other
claims relating to this Agreement or Employee’s employment or termination,
except that claims covered by the Workers’ Compensation Act and claims for
unemployment benefits are not covered by this agreement to arbitrate.

All Claims or Controversies shall be submitted to a single neutral arbitrator.
The arbitration shall take place in Orange County, California, unless otherwise
mutually agreed. The arbitrator shall be mutually agreed-upon by Employee and
the Company. If Employee and the Company cannot agree upon an arbitrator, the
selection process shall be governed by the employment arbitration rules and
procedures of the American Arbitration Association (“AAA”). Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current AAA procedural rules, except that if a contrary rule exists: (1) all
monetary or provisional remedies available under applicable state or federal
statutory law or common law will remain available to both parties; (2) except as
mutually agreed upon by the parties, there will be no limitation on discovery
beyond that which exists in cases litigated in Orange County Superior Court; and
(3) the California Rules of Evidence shall apply to the arbitration hearing. In
connection with any arbitration proceeding commenced hereby, the prevailing
party shall be entitled to reimbursement of its reasonable attorney’s fees and
costs, including arbitrator fees. This agreement to arbitrate and arbitration
procedure is intended to be the exclusive method of resolving all Claims or
Controversies as described above between Employee and the Company and judgment
upon the award rendered by the arbitrator hereunder may be entered in any court
having jurisdiction thereof.

24. Withholding. All compensation payable hereunder, including salary and other
benefits, shall be subject to applicable taxes, withholding and other required,
normal or elected employee deductions.

25. Counterparts. This Agreement and any amendment hereto may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

26. Headings. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

27. Drafting. The parties hereto each hereby waives the benefit of any statute
or rule of law or judicial decision, which would otherwise require that the
provisions of this Agreement be construed or interpreted most strongly against
the party responsible for the drafting thereof.

28. Compliance with Section 409A. The Company and Employee each acknowledge and
agree that it is intended that any amounts payable hereunder as well as the
Company’s and Employee’s exercise of authority or discretion hereunder shall
either be exempt from or comply with Section 409A of the Internal Revenue Code,
as amended (including the Treasury regulations and other published guidance
relating thereto) (“Section 409A”) so as not to subject Employee to payment of
any interest or additional tax imposed under Section 409A. To the extent that
any amount payable under this Agreement would trigger the additional tax imposed
by Section 409A, this Agreement shall be modified to avoid such additional tax
yet preserve (to the nearest extent reasonably possible) the intended benefit
payable to Employee.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

MEADE INSTRUMENTS CORP.

By:      

Its:      

EMPLOYEE

[name]

[address]

